Citation Nr: 0634573	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-40 654	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Claimants Affairs




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
from March 1966 to July 1966.  This case comes to the Board 
of Veterans' Appeals (Board) from a January 2004 rating 
decision.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied 
reopening a claim for entitlement to service connection for a 
bilateral hearing loss and tinnitus.

2.  Evidence submitted since the February 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the claimant is entitled to 
service connection for bilateral hearing loss.

3.  Evidence submitted since the February 1998 rating 
decision is not either cumulative or redundant of evidence of 
record prior to that date and is not new and material with 
regards to the claim for service connection for tinnitus.

4.  Right ear hearing loss was not present in ACDUTRA; was 
not objectively manifested for years after ACDUTRA; and is 
not otherwise shown to be related to ACDUTRA.

5.  Left ear hearing loss was not present in ACDUTRA; was not 
objectively manifested for years after ACDUTRA; and is not 
otherwise shown to be related to ACDUTRA.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
February 1998 final rating decision, and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has not been presented since 
the February 1998 final rating decision, and the claim for 
service connection for tinnitus is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Right ear hearing loss was not incurred in or aggravated 
during ACDUTRA.  38 U.S.C.A. §§ 102, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.385 (2006).

4.  Left ear hearing loss was not incurred in or aggravated 
during ACDUTRA.  38 U.S.C.A. §§ 102, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to its initial adjudication of the claims for reopening 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus, the RO sent the claimant a letter 
in October 2003 indicating all but the fourth element of the 
duty to notify.  While this letter was not complete in its 
notification of the claimant, the claimant has not been 
prejudiced by lack of notification for he was sent a complete 
notification letter in August 2004 and a letter outlining the 
expanded duty to notify as held in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2006.

In addition, in its October 2003 letter, the RO also advised 
the veteran about the evidence and information necessary to 
reopen the claim for service connection (citing the correct 
legal standard), as well as the evidence and information 
necessary to establish entitlement to the underlying claim.  
Therefore, VA has fulfilled its specific duties to notify 
with regard to claims to reopen.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records, private medical records 
indicated by the claimant to be relevant, and afforded the 
claimant several VA examinations regarding his claims.  There 
does not appear to be any other evidence, VA or private, 
relevant to the claims at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claims 
at this time.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).

II.  Claims to Reopen

By a February 1998 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus because 
hearing loss was not shown to be related to service and 
because tinnitus could not be related to service.  The 
claimant was notified of this rating decision in a February 
1998 letter, together with his rights regarding the appeal of 
a decision that was adverse to his interests.  He did not 
respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the February 
1998 rating decision, the rating decision became final and, 
as a result, must be reopened before the claims for service 
connection can be considered on their merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence received since the February 1998 rating decision 
includes two VA examinations in which the examiners opine as 
to the etiology of the claimant's hearing loss.  These 
examinations took place in January 2005 and one examiner 
wrote an addendum in April 2005.  Since these examinations 
were not of record at the time of the last final 
disallowance, they are new evidence.  The examiners opinions 
as to the etiology of the claimant's hearing loss and 
tinnitus render them material evidence because no etiological 
opinion was of record prior to the last final disallowance 
and the lack of a nexus between the claimant's disabilities 
and service was the reason the claims were previously denied.  
As such, this evidence is new and material and therefore the 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus are reopened.  

Consideration regarding entitlement to service connection for 
hearing loss may be given to the entire evidence of record 
without regard to any prior denial at this time.  Since the 
RO denied service connection on the merits in its most recent 
supplemental statement of the case issued in November 2004, 
no due process issue is raised when the Board considers the 
claims of entitlement to service connection for hearing loss 
on the merits below.

However, there is no evidence of record received since the 
last final disallowance that relates tinnitus to service.  As 
such, there is no new and material evidence to reopen the 
veteran's claim for entitlement to service connection for 
tinnitus and that claim is denied.  As a result, the 
veteran's claim for entitlement to service connection for 
tinnitus is not reopened.

III.  Claims for Service Connection

The claimant claims entitlement to service connection for 
bilateral hearing loss as a result of noise exposure in 
service.  The claimant's service personnel records indicate 
that he served as a rifle sharpshooter and verify his claim 
that he spent time firing loud firearms.

Service connection will be granted if the claimant suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Active military, naval, or air service includes any period of 
ACDUTRA (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 101(22) ; 38 C.F.R. § 3.6(c)(3).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service records indicate that the appellant had 18 weeks of 
ACDUTRA from March 1966 to July 1966.  Only "veterans" are 
entitled to VA compensation under 38 C.F.R. § 1131.  To 
establish status as "veteran" based on ACDUTRA, a claimant 
must establish that she was disabled resulting from an injury 
or disease incurred in or aggravated during the line of duty 
during that period.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. 
§§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  See Paulson v. Brown, 7 Vet. App. 466, 470- 71 
(1995).  Similarly, the claimant is not entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Puretone thresholds were measured during service at an 
enlistment examination conducted in November 1965.  The 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
Not 
taken
10
LEFT
35
15
20
Not 
taken
"F"

Puretone thresholds at the veteran's separation examination 
conducted in June 1966 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
Not 
taken
20
LEFT
20
20
20
Not 
taken
20

Puretone thresholds at private medical examinations conducted 
during 1971 through 1972 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
Not 
taken
35
LEFT
35
30
15
Not 
taken
25




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
Not 
taken
45
LEFT
25
25
20
Not 
taken
25




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
Not 
taken
25
LEFT
30
30
20
Not 
taken
25




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
Not 
taken
20
LEFT
30
25
15
Not 
taken
25




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
Not 
taken
20
LEFT
30
25
15
Not 
taken
30

Puretone thresholds at a VA examination in September 1995 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
20
40
40
LEFT
55
35
25
45
40

Speech recognition was measured at 94 percent bilaterally.

Puretone thresholds at a VA examination in February 1996 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
25
35
LEFT
45
40
30
30
45

Speech recognition was measured at 92 percent in the right 
ear and 100 percent in the left ear.

Puretone thresholds at a VA examination in January 2005 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
35
LEFT
55
50
30
50
55

Speech recognition was measured at 96 percent in the right 
ear and 92 percent in the left ear.

The claimant's multiple audiological examinations include 
examinations which meet the criteria for a hearing disability 
under 38 C.F.R. § 3.385 for right and left ears.  There are 
mixed etiological opinions on the claimant's hearing loss.  
In an April 2005 opinion, one VA examiner stated that left 
ear hearing loss was not reflective of the pattern of noise-
induced hearing loss.  This opinion reaffirms a January 2005 
VA examiner's opinion with regards to bilateral hearing loss 
as not being noise-induced.  However, the April 2005 VA 
examiner also examined the claimant in January 2005 and 
stated at that time that the claimant had sensorineural 
hearing loss that was a result of noise exposure in service.  
The examiner did not elaborate as to the etiology of the 
claimant's right ear hearing loss in the examination report 
for the April 2005 examination as he did for the claimant's 
left ear hearing loss.  As a result of the left and right ear 
hearing loss having somewhat different etiological opinions, 
they are discussed separately below.



Left Ear Hearing Loss

The veteran's service medical records indicate that his 
hearing was not diminished during service and that at no time 
during service did his hearing meet the disability criteria 
under 38 C.F.R. § 3.385.

While the claimant's hearing loss in his left ear clearly 
meets the disability criteria under 38 C.F.R. § 3.385, there 
is no medical evidence of a nexus between this hearing loss 
and noise exposure in active service.  In April 2005, the 
January 2005 VA examiner that had previously claimed 
bilateral hearing loss could be a result of noise exposure in 
service, amended his opinion and, as a result, both examiners 
opined that left ear hearing loss was not of the nature of 
noise induced hearing loss.  There are no further etiological 
opinions regarding his left ear hearing loss.

Although the claimant has argued that he has left ear hearing 
loss related to noise exposure in active duty, as a lay 
person, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, as the 
preponderance of the evidence is against the claimant's claim 
for service connection for hearing loss in the left ear, it 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Right Ear Hearing Loss

Again, the veteran's service medical records indicate that 
his hearing was not diminished during service and that at no 
time during service did his hearing meet the disability 
criteria under 38 C.F.R. § 3.385.

The claimant's hearing loss in his right ear has fluctuated 
since separation from service.  However, the puretone 
thresholds from the most recent VA examination in January 
2005 do not rise to the level of disability as defined by 38 
C.F.R. § 3.385.  As such, there is no evidence of a current 
diagnosis meeting the definition of hearing loss under 38 
C.F.R. § 3.385.  Since there can be no valid claim in the 
absence of proof of present disability, the claim must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the claimant has argued that he has right ear 
hearing loss related to noise exposure in active duty, as a 
lay person, he has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, as 
the preponderance of the evidence is against the claimant's 
claim for service connection for hearing loss in the right 
ear, it must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for hearing loss of the left ear is 
denied.

The claim for service connection for tinnitus is not 
reopened.



______________________________________________
C. W. SYMANSKI
Veteran's Law Judge, Board of Veterans' Appeals


 Department of Veterans' Affairs


